Citation Nr: 0934902	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  06-27 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD) for the period of 
September 12, 2001, to November 4, 2003.

2.  Entitlement to an evaluation in excess of 50 percent for 
PTSD for the period of January 1, 2004, to April 26, 2004.

3.  Entitlement to an evaluation in excess of 50 percent for 
PTSD for the period of August 1, 2004, to June 21, 2006.

4.  The propriety of the evaluation assigned for PTSD for the 
period beginning June 22, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the United States 
Air Force from November 1965 to February 1969 and with the 
United States Army from October 1969 to January 1972, and 
from April 1977 to June 1983.  The Veteran also served in a 
reserve component. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Washington, D.C., Regional Office (RO) of the Department of 
Veterans Affairs (VA) that, in pertinent part, granted 
service connection for PTSD, effective September 12, 2001, 
with a 10 percent evaluation.  By that decision, the RO also 
granted a temporary total evaluation for the period from 
November 5, 2003, to the end of December 2003.

By way of a July 2006 rating decision, the Columbia, South 
Carolina, RO increased the Veteran's evaluation for PTSD to 
50 percent, effective September 2001, and granted an 
additional temporary total evaluation for the period from 
April 27, 2004, through the end of July 2004.  

The periods for which the Veteran has already been granted a 
temporary total evaluation are not considered in this 
decision.

The issue of the propriety of the evaluation assigned for 
PTSD for the period from June 22, 2006, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDINGS OF FACT

1.  For the period from September 12, 2001, to November 4, 
2003, the Veteran had some occupational and social 
impairment.  He had a depressed mood and difficulty in 
establishing and maintaining effective work and social 
relationships.  He did not have circumstantial, 
circumlocutory, or stereotyped speech, panic attacks, 
difficulty in understanding commands, or impaired memory, 
judgment, or abstract thinking.  He did not demonstrate 
suicidal ideation, obsessional rituals, panic or depression 
affecting the ability to function independently, 
appropriately and effectively, spatial disorientation, or 
neglect of personal appearance and hygiene.

2.  For the period from January 1, 2004, to April 26, 2004, 
the Veteran continued to have some occupational and social 
impairment, including some deficiencies in work and mood.  He 
still had a good relationship with his daughters, and his 
judgment, thinking, and mood were not deficient.  The Veteran 
did not have hallucinations or paranoia.  The Veteran did not 
have suicidal ideation, practice obsessional rituals, or have 
speech intermittently illogical, obscure, or irrelevant.  He 
did not experience near-continuous panic or depression 
affecting his ability to function, and there is no evidence 
of impaired impulse control during this time period.  There 
is also no evidence that the Veteran was spatially 
disorientated or that he neglected his personal appearance 
and hygiene.  

3.  For the period from August 1, 2004, to June 21, 2006, the 
Veteran had occupational and social impairment with 
deficiencies in work, personal relationships, judgment, 
thinking, and mood.  He had a history of suicidal ideation.  
His speech had become slow and halting.  He had diminished 
impulse control.  His ability to function independently had 
decreased, and at times he did not have the drive bathe or 
shave.  He had difficulty in adapting to stressful 
circumstances, and was uncomfortable in crowded places or 
when people were behind him.  His social adaptability and 
interactions with others was severely impaired.  The Veteran 
did not, however, have total social impairment, as he still 
had a good relationship with his daughters.  There is no 
evidence of persistent delusions or hallucinations, nor any 
evidence of inappropriate behavior.  The evidence does not 
demonstrate that the Veteran is a persistent danger to hurt 
himself or others.  He was not disoriented, and his memory 
and judgment were good.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an evaluation in excess of 
50 percent for the Veteran's PTSD for the period of September 
12, 2001, to November 4, 2003, is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.130, 
Diagnostic Code 9411 (2008).

2.  The criteria for assignment of an evaluation in excess of 
50 percent for the Veteran's PTSD for the period of January 
1, 2004, to April 26, 2004, is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.130, 
Diagnostic Code 9411 (2008).

3.  The criteria for assignment of an evaluation in excess of 
70 percent, and no higher for the Veteran's PTSD for the 
period of August 1, 2004, to June 21, 2006, is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court of 
Appeals for Veterans Claims (Court) held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

VA's duty to assist the Veteran in the development of the 
claim includes assisting the Veteran in the procurement of 
service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA inpatient and 
outpatient treatment records for the Veteran, and has 
provided two VA examinations for the Veteran.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained, other than the new 
examination required for the period beginning June 22, 2006 
addressed in the remand section below.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Increased Evaluations

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).  Where there is a question as to 
which of two evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Psychiatric disorders are rated under Diagnostic Code 9411 
according to a general set of criteria applicable to 
psychiatric disabilities.  Currently, the Veteran's 
psychiatric disorder is rated at 50 percent for all time 
periods on appeal, which, under the General Rating Formula 
for Mental Disorders (found at 38 C.F.R. § 4.130) requires a 
showing of the following:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, a 50 percent rating.  38 C.F.R. § 4.130.

For increased evaluations for the periods on appeal, the 
Veteran would have to demonstrate one of the following levels 
of occupational and social impairment:  

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships, a 70 percent rating.

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name, a 100 percent 
rating.  

38 C.F.R. § 4.130.

For the Period of September 12, 2001, to November 4, 2003

In June 2001, the Veteran was treated for depression with 
depressed mood, low energy level, and trouble falling asleep.  
He had infrequent nightmares related to combat in Vietnam, 
and occasionally had intrusive thoughts about combat, an 
irritable temper, and a tendency to be argumentative.  

A September 2001 letter from a social worker who treated the 
Veteran at the local Vet Center noted the Veteran's symptoms 
to include insomnia, depression, anger, and difficulty with 
nightmares and intrusions.  He had longstanding problems with 
social isolation and trust.  His symptomatology had a 
negative impact on his affect and his personal relationships.  

A June 2002 psychiatric note related that the Veteran was 
doing better, and was not clinically depressed.  A September 
2002 note indicated that the Veteran did not endorse any 
substantial symptoms of PTSD, but that he was unhappy with 
his personal relationships at home.  

The Veteran was provided a PTSD examination in March 2003.  
The Veteran was still obtaining treatment at the Vet Center 
at the time of the examination.  He was unemployed at the 
time of the examination, having quit his job as a corrections 
officer after an altercation with an inmate made him afraid.  
The Veteran separated from his wife after his second tour of 
duty, and has had many unsuccessful relationships.  He was 
still in touch with his children, and had some friends.  He 
spent most of his days watching television and spending time 
at home.  His mood was fine, but he did not have much 
motivation.  He slept three and a half hours each night.  The 
Veteran denied preoccupation with Vietnam-related events, and 
said that with time passing by, "I don't think about those 
things as much.  I get reminded of them when I watch TV or 
read [the] newspaper."  The Veteran denied flashbacks, 
intrusive thoughts, auditory or visual hallucinations, 
avoidance, paranoia, and homicidal and suicidal ideation.  
The examiner found that the Veteran was in no acute distress.  
The Veteran was cooperative and pleasant, with clear, 
coherent, and nonpressured speech.  He had a depressed mood 
and affect.  His thought process was organized, and he was 
alert and oriented.  The Veteran's memory was intact, and his 
insight and judgment were fair.  The Veteran was diagnosed 
with major depression, recurrent, and was assigned a Global 
Assessment of Functioning (GAF) score of 55, which indicates 
"[m]oderate symptoms . . . [or] moderate difficulty in 
social, occupational, or school functioning . . . ."  
American Psychiatric Association, Diagnostic Criteria from 
DSM-IV (DSM-IV) 47 (1994).

At a July 2003 Decision Review Officer conference, the 
Veteran stated that he had nightmares two to three times per 
year, and had problems at work due to stress and 
confrontation issues.  The Veteran continued to have 
difficulties in his personal life, and was uncomfortable in 
crowds and with having people behind him.

The Board finds that an evaluation in excess of 50 percent 
for the period of September 12, 2001, to November 4, 2003, is 
not warranted.  The Veteran's symptomatology arguably does 
not even meet the 50 percent threshold for this period.  He 
clearly had some occupational and social impairment, based on 
the facts that he had left his job and had difficulty 
interacting with others; other symptomatology referenced in 
the criteria for a 50 percent evaluation, however, was not 
shown.  

The Veteran experienced a depressed mood, and occasional 
nightmares and intrusive thoughts.  He had difficulty in 
social situations.  He stopped working at some point in 2003.  
According to his March 2003 examination report, the Veteran 
did not think much about Vietnam.  He did not have 
hallucinations, flashbacks, avoidance, paranoia, or homicidal 
or suicidal ideation.  During the examination, he had a 
depressed mood and affect, but was alert, cooperative, and 
pleasant, with clear, coherent, and nonpressured speech and 
organized thought processes.  The examiner found that the 
Veteran had "moderate" symptomatology.

There is no evidence that the Veteran had circumstantial, 
circumlocutory, or stereotyped speech, any panic attacks, 
difficulty in understanding commands, or impaired memory, 
judgment, or abstract thinking.  The Board acknowledges that 
he did have a depressed mood and difficulty in establishing 
and maintaining effective work and social relationships.  

It is even clearer that a 70 percent evaluation would not be 
appropriate for this time period.  Although the Veteran had 
difficulty maintaining his marriage in the past, he continued 
to get along with his daughters and had some friends.  He did 
not have deficiencies in judgment or thinking, and did not 
demonstrate suicidal ideation, obsessional rituals, panic or 
depression affecting the ability to function independently, 
appropriately and effectively, spatial disorientation, or 
neglect of personal appearance and hygiene.

As such, an evaluation in excess of 50 percent for the period 
of September 12, 2001, to November 4, 2003, is not warranted.

For the Period of January 1, 2004, to April 26, 2004

The Board notes that the Veteran was treated on an inpatient 
basis for the periods between November 5, 2003, and December 
31, 2003, and from April 27, 2004, and July 31, 2004.  He has 
been granted temporary total evaluations for those time 
periods.  At his admission in November 2003, the Veteran had 
a depressed mood and blunted affect.  The Veteran was 
diagnosed with chronic PTSD, and was assigned a GAF score of 
45, which indicates "[s]erious symptoms . . . [or] any 
serious impairment in social, occupational, or school 
functioning . . . ."  DSM-IV at 47.  Upon release in 
December 2003, the Veteran was continued on Prozac for PTSD 
symptomatology.  The Veteran denied depressive cognitions, 
suicidal or homicidal ideation, hallucinations, and paranoia 
upon discharge.  The staff psychiatrist who completed the 
Veteran's discharge examination noted that the Veteran had no 
acute psychiatric problems during his stay there, and that he 
had completed all of the requirements of the inpatient 
program.  The Veteran stated that he learned self-awareness, 
coping skills, and improved socialization skills during his 
treatment.  He had no depressive conditions, suicidal 
ideation, homicidal ideation, audio or visual hallucinations, 
or paranoid ideation upon discharge.  The psychiatrist found 
the Veteran to be psychiatrically stable, and medically and 
financially competent deemed the Veteran to be "presently 
unemployable."  

An evaluation in excess of 50 percent is not warranted for 
the period of January 1, 2004, to April 26, 2004.  At 
discharge from the first period of hospitalization, the 
Veteran was on Prozac for PTSD.  He did not have depressive 
cognitions, suicidal or homicidal ideation, hallucinations, 
and paranoia upon discharge.  The Board observes that, 
according to the staff psychiatrist who completed the 
Veteran's discharge in December 2003, the Veteran was 
"presently unemployable."  When he returned to inpatient 
treatment in July 2004, the Veteran's GAF score reflected 
"serious symptoms."

The current 50 percent evaluation appropriately addresses the 
Veteran's "serious" symptomatology.  The only evidence that 
his PTSD worsened is his decreased GAF scores, reflecting 
serious symptomatology, and the finding that he was 
"unemployable."  

The Board determines that the staff psychiatrist's finding at 
discharge of the Veteran's "unemployability" is not 
reflected in the treatment records during his first period of 
inpatient treatment.  Specifically, the psychiatrist noted 
that the Veteran completed all of the requirements of the 
inpatient program, and had no acute psychiatric problems 
during his stay there.  The Veteran reported that he learned 
self-awareness, coping skills, and improved socialization 
skills during his time there.  He had no depressive 
conditions, suicidal ideation, homicidal ideation, audio or 
visual hallucinations, or paranoid ideation.  The 
psychiatrist found the Veteran to be psychiatrically stable, 
and medically and financially competent.  The examiner did 
not make a single finding that would support a determination 
as to the Veteran's unemployability, other than the blanket 
statement that the Veteran "is presently unemployable."  
There were no reasons provided, nor an expected timeframe for 
which the Veteran's unemployability may continue.  As the 
psychiatrist provided no basis for the opinion regarding 
unemployability, the Board concludes that the psychiatrist's 
finding of "presently unemployable" lacks credibility.

The Board finds that for this period, the Veteran's 
psychiatric symptomatology was not so severe as to meet the 
70 percent criteria.  He continued to have some occupational 
and social impairment, including some deficiencies in work 
and mood.  There is no evidence that the Veteran's 
relationship with his daughters had deteriorated, or that his 
judgment, thinking, or mood were deficient.  The Veteran did 
not have depressive conditions at his discharge, and had no 
hallucinations or paranoia.  The Veteran did not have 
suicidal ideation, practice obsessional rituals, or have 
speech intermittently illogical, obscure, or irrelevant.  He 
did not experience near-continuous panic or depression 
affecting his ability to function, and there is no evidence 
of impaired impulse control during this time period.  There 
is also no evidence that the Veteran was spatially 
disorientated or that he neglected his personal appearance 
and hygiene.  The Veteran's "coping skills" improved during 
his treatment.

The Board thus finds that an evaluation in excess of 50 
percent for the period beginning January 21, 2004, to April 
26, 2004, is not warranted.

For the Period of August 1, 2004, to June 21, 2006

The report from the Veteran's July 2004 discharge examination 
indicated that the Veteran had a GAF score of 45 upon entry, 
and of 44 upon release.  These scores, as noted above, 
indicate serious symptoms.  The Veteran's symptomatology at 
the time of his entrance into the program included sleep 
disturbance, flashbacks, hypervigilance, isolation, work-
related problems, and the inability to maintain 
relationships; the Veteran was in no acute distress, was 
oriented, and had no suicidal ideation.  

The Veteran was provided a VA examination in June 2006.  The 
Veteran continued to have problems with depression, and 
reported that although he had none recently, he had a history 
of suicidal thoughts.  The Veteran was irritable and had 
difficulty with relationships and trust.  At a fireworks 
display, the Veteran had fallen to the concrete, believing 
himself to be back in Vietnam.  On another occasion, the 
Veteran nearly hit his minister at church when she walked up 
behind him, due to his hypervigilance and exaggerated startle 
response.  The Veteran experienced anxiety, and would check 
the security of his house multiple times at night.  He had 
been depressed more than usual over the previous three weeks, 
causing him to forego showering and shaving at times, and had 
decreased concentration and memory.  The Veteran had not 
worked since 2003.  The Veteran had a good relationship with 
both of his daughters, but had difficulty in relationships 
with others.  On examination, the Veteran had slow and 
halting speech.  His mood was irritable, and his affect had a 
broad range and was appropriate.  His thought processes were 
logical and goal directed.  He did not have hallucinations or 
delusions, although he did have an issue with seeing faces he 
did not recognize when he looked at objects on store shelves.  
The Veteran had a capacity for abstract reasoning, and good 
judgment.  He denied homicidal and suicidal ideation.  The 
examiner continued the chronic PTSD diagnosis and assigned a 
GAF score of 45.  The examiner found that the Veteran's 
symptomatology included insomnia, nightmares, flashbacks, 
intrusive thoughts, hypervigilance, exaggerated startle 
response, decreased concentration and memory, irritability, 
depression with periodic suicidal thoughts, anxiety, 
difficulty with trust and sense of estrangement from others, 
a desire to isolate, and avoidance.  The examiner opined that 
the Veteran's social adaptability and interactions with 
others were severely impaired because of his symptomatology.  
His flexibility, adaptability, and efficiency in an 
industrial setting was "totally impaired," and the examiner 
believed that the Veteran's PTSD symptomatology, including 
irritability with physical violence, anxiety, and fear of 
losing control and harming someone, contributed to his 
stopping work.  He was usually able to handle his activities 
of daily living, but this would sometimes be affected by his 
depression.  The examiner found the Veteran's overall level 
of disability to be in the severe to total range.  

The Board finds that an evaluation of 70 percent is warranted 
for the period of August 1, 2004, to June 21, 2006.  The 
Veteran's PTSD symptomatology worsened over this period.  

During this period, the Veteran had occupational and social 
impairment with deficiencies in work, personal relationships, 
judgment, thinking, and mood.  He had a history of suicidal 
ideation.  His speech had become slow and halting, and he 
suffered from insomnia, nightmares, and flashbacks.  He had 
diminished impulse control, demonstrated by the moment when 
he nearly struck his church's minister.  His ability to 
function independently had decreased, and he did not have the 
drive at times to bathe or shave.  He had difficulty in 
adapting to stressful circumstances, and was uncomfortable in 
crowded places or when people were behind him.  His social 
adaptability and interactions with others was severely 
impaired by his PTSD, and his ability to work was "totally 
impaired."  This symptomatology meets the criteria for a 70 
percent evaluation.

The Board finds that a 100 percent evaluation, however, is 
not warranted for the period in question.  The Veteran did 
not have total social impairment, as he still had a good 
relationship with his daughters.  There is no evidence of 
persistent delusions or hallucinations, nor any evidence of 
inappropriate behavior.  The evidence does not demonstrate 
that the Veteran is a persistent danger to hurt himself or 
others.  He was not disoriented, and his memory and judgment 
were good.  As such, the 100 percent evaluation criteria have 
not been met.

Therefore, entitlement to an evaluation of 70 percent for 
this period is granted by way of this decision.

Extraschedular Consideration

The Board finds that consideration of an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) is not 
warranted for any of the time periods on appeal.  That 
provision provides that, in exceptional circumstances, where 
the schedular evaluations are found to be inadequate, the 
Veteran may be awarded a rating higher than that encompassed 
by the schedular criteria, as demonstrated by evidence 
showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  
According to 38 C.F.R. § 4.1, "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned therein.  What the 
Veteran has not shown in this case is that his PTSD has 
resulted in unusual disability or impairment that rendered 
the criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  The Board observes that 
the Rating Schedule provides potential 70 and 100 percent 
evaluations for PTSD, and, as explained above, for the first 
two periods in question, the Veteran does not have the 
symptoms identified in the criteria for a 70 percent rating, 
and for the third period in question, he does not meet the 
requirements for a 100 percent evaluation.  Additionally, the 
Veteran's disability has not required frequent periods of 
hospitalization.  The hospitalization he has required has 
been separately addressed through temporary total 
evaluations.  While the disability does cause occupational 
impairment, the Board finds that such impairment is addressed 
by the rating criteria and is not sufficient, in this case, 
to warrant consideration of an extraschedular rating.  The 
respective 50 and 70 percent evaluations specifically address 
occupational impairment.  This case does not present 
"exceptional" circumstances, and, as the Veteran's 
symptomatology is appropriately addressed by the 70 and 100 
percent evaluations, the Rating Schedule is not inadequate.  
Accordingly, the Board concludes that consideration of the 
provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for the Veteran's PTSD.


ORDER

An evaluation in excess of 50 percent for PTSD for the period 
of September 12, 2001, to November 4, 2003, is denied.

An evaluation in excess of 50 percent for PTSD for the period 
of January 1, 2004, to April 26, 2004, is denied.

A 70 percent evaluation for PTSD is granted for the period of 
August 1, 2004, to June 21, 2006, subject to the laws and 
regulations governing payment of monetary benefits.


REMAND

The issue involving the propriety of the evaluation assigned 
for PTSD for the period beginning June 22, 2006, is remanded 
to obtain relevant treatment records and for a new 
examination.

The Veteran alleged in both his August 2006 VA Form 9 Appeal, 
and his April 2008 Statement, that his PTSD symptomatology 
has worsened.  The Veteran's last examination for his PTSD 
symptomatology was from June 21, 2006.  Although there are 
group therapy notes dated as late as November 1, 2006 in the 
file, these records are not sufficient to determine the 
appropriate evaluation for that period.  

The RO should retrieve all outstanding records from the 
Veteran's psychiatric treatment since June 21, 2006, whether 
that treatment was received through a VA Medical Center or a 
private medical provider.

After the RO has obtained the Veteran's medical records, an 
examination should be provided to determine the current 
severity of the Veteran's PTSD.  The examiner should 
thoroughly describe the symptoms of the Veteran's PTSD, and 
opine as to the effect of the PTSD on the Veteran's 
occupational and social functioning.  The examiner should 
also provide an opinion, after reviewing the Veteran's 
treatment records, as to the symptomatology the Veteran's 
PTSD has produced since June 21, 2006.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA, who 
treated the Veteran for his PTSD since 
June 21, 2006.  After the Veteran has 
signed the appropriate releases, any 
identified records of pertinent medical 
treatment should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the Veteran, 
a notation to that effect should be 
inserted in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit these records for VA 
review.

2.  The RO should then schedule the 
Veteran for a VA examination concerning 
his PTSD.  Prior to the examination, the 
examiner should thoroughly review this 
remand and the Veteran's claims file; the 
examiner should note that such review was 
completed in the examination report.  The 
examiner should perform a complete 
examination and thoroughly describe the 
severity of the Veteran's PTSD 
symptomatology, specifically addressing 
the impact of the PTSD on the Veteran's 
occupational and social functioning.  
Complete reasons and bases should be 
provided for any opinion expressed by the 
examiner.

The examiner should also provide an 
opinion, after reviewing the Veteran's 
treatment records, as to the 
symptomatology the Veteran's PTSD has 
produced since June 21, 2006.  The 
examiner should indicate whether the 
Veteran's symptomatology has remained 
consistent, worsened, or improved during 
the time since June 21, 2006.

3.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claim on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


